Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han, U.S. Patent No. 7374123 B2.
	Regarding claim 1, Han ‘123 discloses a housing 260, a spool 252 disposed inside the housing and with a cord 215 wound therearound, wherein the spool 252 is rotatable winding and unwinding directions and biased toward the winding direction (i.e., using a spring, not shown), a braking means (using ratchet teeth 252 disposed at an outer perimeter of the spool, as same as applicant, claim 4) provided on the spool 252, a cord opening (i.e., no reference number, see figure 5) on the housing through which the cord exits the housing, a stopping means 220 disposed inside the housing between the spool and the cord opening and rotatable between a locking position where a first portion (using 230, not labeled) of the stopping means 220 engages with the spool and cooperates with the braking means 252 (i.e., see column 9, lines 55-59) to stop rotation of the spool towards the unwinding direction and an unlocking position where the stopping means 220 is disengaged from the spool and the spool 252 is rotatable toward either the unwinding direction or the winding direction, a biasing means 240 which biases the stopping means 220 towards the unlocking position, wherein a second portion 225 (i.e., a cylinder shape, as same as applicant, claim 7) of the stopping means 220 abuts against the cord 215 in such a way that tensioning of the cord by an external force actuates (i.e., when the pulling force is greater than the biasing force of 240) the stopping means to overcome biasing force of the biasing means 240 to rotate to the locking position, and untensioning of the cord by the external force returns the stopping means from the locking position to the unlocking position, see figure 6.

Allowable Subject Matter
Claims 2-3, 5-6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The elements recited in the dependent claims are not found in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892, especially, US 2008/0054116 (e.g., U.S. Patent No. 7374123) and US 2008/0105779, which is similar to each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
5/25/22
/SANG K KIM/Primary Examiner, Art Unit 3654